Title: To Benjamin Franklin from Gabriel Johonnot, 16 September 1781
From: Johonnot, Gabriel
To: Franklin, Benjamin


Paris. 16th. Septr. 1781.
Colonel Johonnot Presents his Most Respectfull Compliments to His Excellency Doctr. Franklin, & beggs his excuse for not waiting on him in Person, as the Necessary Attention to his Departure for Nantes, & his Sons for Geneva, Absolutely puts it out of his power. The Diligence for Orleans leaving Paris Tomorrow Morng. four OClock, The Other for Lyon & Geneva Tuesday Morng, He beggs the favor of the Doctr. to Give him a line to Mr Williams & any French Merchts. in Nantes, he may be Acquainted with, on the General Principle of Commerce, so far as he may have been Satisfied of Character & Abilities, from such Letters from Doctr. Cooper as he may have received or Seen; Together with a Passport: Colonel Johonnot will ever hold the favors received from the Doctr. in the most Gratefull light, and Endeavor to make to him & his, such Returns, as Shall sufficiently Evince the Sincerety of his profession. He most Sincerely wishes the Doctr. the fullest Enjoymt: of every Blessing thro’ life.
 
Addressed: His Excellency. Benja. Franklin Esqr. / at Passy.
Notation: Col. Johonnot sept 16. 1781
